Citation Nr: 0316735	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  01-02 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Request that the veteran submit any 
evidence or information that will 
facilitate such development, in order 
that the VA may assist him in his claims 
for service connection for bilateral 
hearing loss and tinnitus.  Ask the 
veteran to provide a list of the names 
and addresses of all doctors and medical 
care facilities (hospitals, HMOs, etc.) 
who have treated the veteran for 
bilateral hearing loss from service until 
the present.  The veteran should be asked 
to provide authorization to obtain any 
indicated private records.  All indicated 
records should be obtained.

2.  The veteran testified at his March 
2001 hearing that he was privately 
employed beginning in 1986 at a factory 
where he was required to wear ear cuffs 
for hearing protection based on an 
audiometric examination administered by 
that employer.  The veteran should be 
asked to provide the name and address of 
that employer, and provide an 
authorization for release of any medical 
records from that employer. After 
obtaining the veteran's consent for the 
release of records, please contact this 
employer and request a copy of all 
medical records pertaining to hearing 
loss.

3.  Inquiry should be made of the veteran 
as to the nature of all civilian jobs 
held since military service.  If any 
involved exposure to noise, the veteran 
should so indicate and describe job 
duties and noise levels.

4.  Contact the appropriate State or 
Federal agency and obtain the following 
service personnel records:  records 
showing periods of U.S. Army Reserves 
membership and Vermont National Guard 
membership, including periods of active 
duty for training (ACDUTRA) and inactive 
duty for training (INACDUTRA) and duties 
of assignment.  All periods of ACDUTRA 
and INACDUTRA should be determined by 
dates.  All personnel and medical records 
relate to membership with the U.S. Army 
Reserves and the Vermont National Guard 
during periods from March 1982 to the 
present should be obtained.  If no such 
service personnel records and service 
medical records can be found, or if they 
have been destroyed, ask for specific 
confirmation of those facts.

5.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination:  a hearing loss examination 
to address the nature and etiology of the 
veteran's bilateral hearing loss and 
tinnitus as related to service.  Send the 
claims folder including a copy of the 
Board decision reopening the claim to the 
examiner for review.  Based on the entire 
record and examination of the veteran, 
the examiner should provided an opinion 
as to whether it is at least as likely as 
not that the veteran's current tinnitus 
develop in or is otherwise causally 
related to his period of active service 
July 1976 to March 1982, or if not 
whether it is at least as likely as not 
that the veteran's current tinnitus 
developed during a subsequent verified 
period of active duty for training 
(ACDUTRA) or due to trauma during a 
subsequent verified period of inactive 
duty for training (INACDUTRA), or is 
otherwise causally related to the 
veteran's subsequent periods of ACDUTRA 
or INACDUTRA.

The examiner should address the following 
questions for each ear.  In doing so, the 
response should incorporate the 
underlined standard of proof.

A.  Was hearing loss in the ear in 
question indisputably present at the June 
1976 service entrance examination.  
Discuss and endeavor to explain any 
discrepancies between findings at the 
June 1976 examination and at subsequent 
examinations.  If hearing loss was 
clearly and indisputably present at the 
June 1976 service entrance examination,

(1)  Is it at least as likely as not that 
there was any increase in severity during 
service of the preexisting hearing loss.

(2)  If there was an increase in severity 
during service of the preexisting hearing 
loss, was the increase in severity 
indisputably due to the natural progress 
of the disease.

B.  If hearing loss in the ear in 
question was not indisputably present at 
service entrance examination in June 
1976,

(1)  Is it at least as likely as not that 
the hearing loss in the ear had its onset 
in service.

(2)  If the hearing loss in the ear did 
not have its onset in service, is it at 
least as likely as not that any current 
hearing loss in that ear is otherwise 
related to service.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


